Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 25,1994, which ruled that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.
Claimant, a car cleaner for the New York City Transit Authority, was deemed ineligible to receive unemployment insurance benefits because he only worked four weeks during the applicable base period. Upon review of the record, we find that there is substantial evidence to support the Board’s decision that claimant’s failure to work a sufficient number of weeks in covered employment precluded him from filing a valid original claim. Accordingly, the Board’s decision must be upheld.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.